Citation Nr: 0935529	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for a bilateral 
hearing loss.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a January 2004 rating decision the RO denied the 
Veteran's claims for service connection bilateral hearing 
loss and tinnitus, these determinations have become final.

3.  In a June 2008 rating decision the RO reopened the 
Veteran's claim for service connection for bilateral hearing 
loss based on the finding that new and material evidence was 
submitted.  The RO denied reopening the claim for service 
connection for tinnitus.

4.  Evidence on the issues received since the January 2004 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claims.

5.  The evidence of record does not show that bilateral 
hearing loss was incurred as a result of any established 
event, injury or disease during service, nor was an organic 
disease of the nervous system (sensorineural hearing loss) 
present to a compensable degree within a year following 
separation from service.

6.  The evidence of record does not show that tinnitus was 
incurred as a result of an event, injury or disease during 
service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the 
claims for entitlement to service connection for the issues 
of service connection for bilateral hearing loss and tinnitus 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may incurrence of an organic disease of the 
nervous system (sensorineural hearing loss) be presumed.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in September 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in September 2007. In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court also held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was adequately notified of these matters by the September 
2007 correspondence.  The notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include credible 
evidence of continuity and symptomatology such as pain or 
other symptoms capable of lay observation.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

In the present case, the Veteran has been provided a VA 
audiometric examination to evaluate his hearing loss and 
tinnitus, to include an assessment at to etiology.  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

In a rating decision dated January 2004, the RO denied the 
Veteran service connection for hearing loss and tinnitus, 
noting that neither disorder was noted in service, or at the 
time of the separation physical examination, nor was there 
evidence relating any current hearing disorders to service.  
The Veteran did not appeal the rating decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  In July 2007, the Veteran filed a request to reopen 
his claim for entitlement to service connection for bilateral 
hearing loss and tinnitus.  

In a June 2008 rating decision, the RO determined that the 
Veteran had provided new and material evidence to reopen his 
claim for service connection for bilateral hearing loss but 
had not provided new and material evidence to reopen his 
claim for tinnitus.  The RO denied the Veteran's claim for 
service connection for bilateral hearing loss based on the 
available evidence and denied his claim for tinnitus due to 
the lack of new and material evidence.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The evidence added to the record since the January 2004 
rating decision includes a May 2008 VA examination and 
private medical records from July 2007 and July 2008.  The 
Board finds this evidence is neither cumulative nor redundant 
of the evidence of record and that it raises a reasonable 
possibility of substantiating the claims.  Therefore, the 
claims are reopened.  In light of the decision below, the 
Board finds the appellant is not prejudice by review of the 
service connection claim on the merits.

Laws and Regulations- Service Connection Bilateral Hearing 
Loss and Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§  1131 
(West 2002); 38 C.F.R. § 3.303 (2008).   

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards noted on the enlistment physical examination have 
been converted to ISO-ANSI standards (in parentheses).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

In this case, the Veteran has asserted that while in service 
he was exposed to the noise of weapons fire without hearing 
protection during basic training.  The Veteran asserted that 
this noise exposure has caused hearing loss and tinnitus.  

The Veteran's service medical records show normal ears upon 
physical examination in both the Veteran's enlistment and 
separation examinations.  An audiometric examination was 
included in both the Veteran's enlistment and separation 
examinations.  The Veteran's January 1966 enlistment 
audiological evaluation, noting pure town thresholds, in 
decibels provided the following results:




HERTZ


For ISO 
add
500 
(15)
1000 
(10)
2000 
(10)
3000 
(10)
4000 (5)
RIGHT
-5(10)
-10(0)
5(15)
--
5(10)
LEFT
-5(10)
-5(5)
-10(0)
--
20(25)

The Veteran's June 1970 separation audiological evaluation, 
noting pure tone thresholds, in decibels provided the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Both the Veteran's enlistment and separation examinations 
demonstrate hearing well within normal range.  In the 
separation Report of Medical History, the Veteran denied any 
ear problems hearing loss.  

The Veteran's claims file contains records of audiometric 
examinations dated January 1991 and February 1993.  The 
Veteran's January 1991 examination provided the following 
results:





HERTZ



500 
1000 
2000 
3000 
4000 
RIGHT
0
0
50
60
60
LEFT
5
0
50
60
60

The Veteran's February 1993 examination provided the 
following results:




HERTZ



500 
1000 
2000 
3000 
4000 
RIGHT
5
10
70
70
75
LEFT
0
10
50
45
20

In September 2003, the Veteran provided a statement in 
support of his claim.  The Veteran stated that in February 
1966 while in basic training in Fort Bliss, Texas he was 
ordered to fire M-14 rifles on two man teams.  He stated that 
each team consisted of a man who would fire and a man who 
watched to ensure the first followed proper guidelines.  The 
Veteran stated that he was not given ear plugs during this 
exercise.  He explained that when the twenty man team shot 
their weapons there was an extremely loud noise and in 
combination with the wind this caused ringing in his right 
ear.  The Veteran stated that he immediately suffered from 
hearing loss and ringing in his ear.  The Veteran stated that 
he did not report the incident because he did not wish to be 
"recycled" through basic training and the incident did not 
appear to be life threatening.  He stated that during his 
adult life he frequently experienced ringing in his ear and 
had to have people repeat themselves during a conversation.  
Private treatment notes from the Southwestern Ear Nose and 
Throat Association dated July 2007 reported the Veteran's 
related history of noise exposure.  The Veteran reported that 
he also had exposure to noise working around generators and 
other machinery all of his life but he reported that he 
generally used hearing protection.  It was reported that the 
Veteran's audiometric evaluation showed bilateral high-
frequency sensorineural hearing loss that was mild and worse 
on the right ear. The physician stated that the Veteran had 
noise-induced hearing loss likely related to combat exposure 
and subjective tinnitus.  

In the Veteran's August 2008 claim for hearing loss, the 
Veteran stated that he received no treatment for hearing loss 
while on active duty.

The Veteran was afforded a VA examination in May 2008.  The 
examiner noted that he had examined the Veteran's claims file 
prior to the examination.  During his examination the Veteran 
stated that his chief complaint was hearing loss and stated 
that his greatest difficulty hearing occurred when he was on 
his cell phone and when someone spoke to him from the back 
seat of a car.  The Veteran reported a history of noise 
exposure in the military that included rifle fire, diesel 
engines, planes, flight line noise and noise from M-14s.  
Occupational noise exposure was reported as being exposed to 
noise as a plant operator for the city of Albuquerque which 
was reported as including pumping sludge, working as a bobcat 
operator and computer work for 26+ years.  The Veteran denied 
any recreational noise exposure.  The Veteran reported a 
history of constant bilateral tinnitus.  He reported that his 
tinnitus began during basic training.  The Veteran stated 
that he was provided with ear plugs but lost them and thus 
did not have hearing protection on the rifle range.

The Veteran's examination included an audiological evaluation 
noting pure tone thresholds, in decibels, as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
0
5
65
70
80
55
LEFT
0
5
55
50
55
41.25

The examiner stated that pure tone air and bone conduction 
audiometry showed a moderately severe to severe sensorineural 
hearing loss from 2000 to 4000 Hertz (Hz) in the right ear 
and a moderately severe sensorineural hearing loss from 2000 
to 4000 Hz in the left ear.  Speech recognition was found to 
be 82% in the right ear and 86% in the left.  The examiner 
stated that the Veteran's hearing loss and tinnitus were not 
caused by or the result of military service.  The examiner 
stated that because Veteran's hearing was found to be well 
within normal limits at the time of enlistment and 
separation, the Veteran's current hearing problems were not 
the result of noise exposure within the military.  

Private treatment notes from the Albuquerque Hearing 
Associates dated July 2008 noted that the Veteran came to his 
initial visit to the facility with complaints of hearing loss 
and tinnitus.  The Veteran reported a noise history exposure 
of explosions, weapons' fire, diesel trucks tanks and field 
artillery.  The Veteran reported that he lost his issued 
hearing protection during basic training and went through his 
training without them until he purchased replacements.  The 
Veteran stated that it was at that time that he first noticed 
his tinnitus.  Following testing, it was concluded that the 
results demonstrated a bilateral high frequency sensorineural 
hearing loss in both ears at and above 2000 Hz moderate in 
the left ear and severe at the right ear.  It was 
additionally noted that otoacoustic emissions testing 
suggested an outer hair-cell dysfunction for both ears and 
this was noted as not inconsistent with the complaint of 
hearing loss and tinnitus.  

In June 2009, the Veteran's sister provided a statement which 
was to the effect that when her brother joined the army in 
1966, his hearing was normal.  She further stated that during 
the Veteran's boot camp training he experienced a firing 
range mishap and after his firing range training he 
experienced hearing loss.  She noted a marked deficiency in 
the Veteran's hearing, and that over the years the Veteran's 
hearing had regressed significantly and that she had to 
elevate her voice and repeat herself to make sure her brother 
understood her.  

During the Veteran's June 2009 Travel Board hearing, the 
Veteran testified that his hearing loss occurred when he was 
in basic training and the M14 rifle was being shot by his 
training partner in his ears to the point where he could not 
hear.  He had three to four days of training with the M-14 
rifle; but did not use hearing protection because he lost his 
hearing protection and was afraid to ask for more.  He stated 
that after this he attended wiring school and that there were 
no loud explosions during his training.  After wireman school 
he was assigned to a unit in Germany where every three months 
he had combat exercises where he wore ear plug but he stated 
that his ear plugs sometimes fell out.  He stated that he 
complained about constant ringing in his ears for about two 
to three weeks.  When he left service he still had hearing 
problems.  The Veteran's brother attended the hearing as a 
witness and stated that when the Veteran got out of service, 
he was not hearing well and was urged to go to the VA for 
medical attention.  He stated that this occurred in 1972.  

The Veteran stated that after service he worked for the city 
of Albuquerque and performed labor activities such as cutting 
weeds.  It was not required that he wear hearing protection 
while cutting weeds but that he had hearing protection when 
reading generators.  The Veteran stated that he went to a 
control room operator in a room with computers and the radio; 
he stated that as an operator, he was not in a loud 
environment.  He stated that he was an operator-one for four 
years and an operator-two for the rest of the time he worked 
for the city.  He got sludge from the sewer treatment plant 
and threw the sludge into a dump truck.  When asked whether 
dump trucks were running when he did this the Veteran stated 
that they were not.  The Veteran stated that he was not 
exposed to loud noises thereafter.

In July 2009, the Veteran's audiologist at the Albuquerque 
Hearing Associates provided a letter in support of the 
Veteran's claim.  In his letter he stated that on July 2008 
the Veteran was seen in his office for an audiologic 
evaluation and that test results revealed moderate to 
moderately severe sensorineural high frequency hearing loss.  
He added that this type of hearing loss was consistent with 
that seen in patients with a known history of hearing loss 
due to noise exposure.  He wrote further that the Veteran 
reported a history of sudden traumatic hearing loss.  
Specifically, the Veteran stated that in basic training in 
1966 during target practice using M-14 rifles the discharge 
sound the M-14 created was so loud that it caused him pain 
and he lost his hearing.  The Veteran stated that he reported 
this to his sergeant immediately and was taken to have his 
hearing tested.  The audiologist added that the Veteran 
produced what appeared to be a Bekesy Tracing audiogram from 
his service which the audiologist stated demonstrated a 
"noise notch" in his hearing, greater in the right ear.  

Service Connection for Bilateral Hearing Loss

Based upon the evidence of record, the Board finds the 
Veteran's bilateral hearing loss was not incurred as a result 
of any established event, injury, or disease during active 
service.  The Veteran made his first claim for hearing loss 
over thirty years after discharge.  Further, the Veteran's 
separation examination does not show hearing loss and the 
Veteran reported no medical changes upon discharge.  

The Veteran's private audiologist stated in July 2007 that 
the Veteran's hearing loss was likely related to combat 
exposure.  The audiologist did not, however, give any reasons 
for his opinion, nor is there any indication that he examined 
the Veteran's claims file.  The Board notes that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. Reonal v. Brown, 5 Vet. App. 458, 460 
(1993). Additionally "a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional." LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In contrast, the Veteran's May 2008 VA examiner examined the 
Veteran's claims file and found that the Veteran's hearing 
loss and tinnitus were not caused by or the result of 
military service.  The examiner stated that as the Veteran's 
hearing was found to be well within normal limits at the time 
of enlistment and separation, and thus that the Veteran's 
current hearing problems were not the result of noise 
exposure within the military.  Given the fact that the VA 
examiner reviewed the Veteran's claims file before making a 
determination as to whether his hearing loss was related to 
service, the VA examiner's opinion is of a greater probative 
weight than that of the audiologist at the Southwestern Ear 
Nose and Throat Association.  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In June 2009, the Veteran's sister provided a statement for 
the Veteran's claims file.  She stated that she noted a 
marked deficiency in the Veteran's hearing and that over the 
years the Veteran's hearing had regressed significantly and 
that she had to elevate her voice and repeat herself to make 
sure her brother understood her.  The Board notes that the 
Veteran's and his sister's observations of a noticeable 
hearing loss finds these testimonies credible.  However, 
while the Veteran's sister may testify as to the Veteran's 
observable symptoms, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran and his sister's 
observations of the Veteran's hearing loss and tinnitus 
symptoms are given probative weight, they are not medically 
qualified to determine the cause of these symptoms.  

During his June 2009 BVA hearing, the Veteran testified that 
when he lost his hearing from an M-14 firing, he was 
immediately treated, however there are no treatment records 
which show that this occurred and in contrast with this 
claim, the Veteran's service treatment records show that the 
Veteran stated that his medical condition had not changed 
during service.

In July 2009, the Veteran's audiologist at the Albuquerque 
Hearing Associates provided a letter in support of the 
Veteran's claim.  The audiologist stated that the Veteran's 
type of hearing loss was consistent with that seen in 
patients with a known history of hearing loss due to noise 
exposure.  While the audiologist discussed the Veteran's 
claimed noise exposure in service, he did not mention the 
Veteran's post-service noise exposure while working as a 
plant operator for the city of Albuquerque which was reported 
as including pumping sludge, and working as a bobcat 
operator.  The audiologist stated that the Veteran provided 
what appeared to be a Bekesy tracing audiogram during his 
examination and stated that a noise notch was demonstrated in 
this study.  The Board notes that this opinion was based on 
some medical study, however, again, the Board notes that the 
audiologist did not review the Veteran's claims file and 
further, the Board finds that the audiologist's finding that 
the Veteran's hearing loss is consistent with hearing loss 
due to noise exposure is not sufficient to create a nexus 
showing that in service noise exposure was the cause of the 
Veteran's present hearing loss.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).

In order to establish service connection, the Veteran must 
have medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury and a 
current disability.  While the Veteran clearly suffers from 
hearing loss, there is no evidence in the Veteran's service 
treatment records of an incurrence of hearing loss and the 
most probative medical opinion failed to provide a nexus 
between the Veteran's service and his current disability.  
Therefore, the Veteran's claim for service connection for 
bilateral hearing loss must be denied.

Service Connection for Tinnitus

Based upon the evidence of record, the Board finds that the 
Veteran's tinnitus was not incurred as a result of any 
established event, injury, or disease during active service.  
The Veteran's service medical records show no evidence of 
tinnitus.  
The Board notes that the Veteran contends that he initially 
experienced tinnitus during service. The Veteran is 
considered competent to report the observable manifestations 
of his claimed disability. See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(lay testimony iterating knowledge and personal observations 
of witness are competent to prove that claimant exhibited 
certain symptoms at particular time following service). 
However, in this case, the Veteran failed to show any 
evidence of complaints for tinnitus while in service nor were 
any complaints of tinnitus made until many years after 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Therefore, the Veteran's claim for service connection for 
tinnitus must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.


ORDER

1.  New and material evidence have been submitted, the claim 
for entitlement to service connection for a bilateral hearing 
loss is reopened, and to this extent, is allowed.

2.  New and material evidence have been submitted, the claim 
for entitlement to service connection for tinnitus is 
reopened, and to this extent, is allowed.

3.  Entitlement to service connection for bilateral hearing 
loss is denied.

4.  Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


